Citation Nr: 0635110	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-19 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for tinnitus currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty for training from October 
1969 to February 1970, and from March 24 to 26, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In November 2004, the Board denied the veteran's 
claim, and he appealed to the United States Court of Appeals 
for Veterans Claims (Court).

In June 2005, the Court granted a joint motion for remand 
which, in light of Smith v. Nicholson, 19 Vet. App. 63, 78 
(2005), vacated that portion of the November 2004 Board 
decision which denied an increased evaluation for tinnitus.  


FINDINGS OF FACT

The veteran's service-connected tinnitus has been assigned a 
10 percent rating, which is the maximum schedular rating 
authorized under 38 C.F.R. § 4.87, Diagnostic Code 6260, and 
no evidence supporting entitlement to an extraschedular 
rating has been submitted.


CONCLUSION OF LAW

There is no legal basis for the assignment of an increased 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under 38 C.F.R. § 4.87, 
Diagnostic Code 6260, there is no provision for assignment of 
a separate 10 percent schedular evaluation for tinnitus of 
each ear.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
38 C.F.R. § 4.87, Diagnostic Code 6260, required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limit a veteran to a single disability rating for 
tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, in July 2006, the stay of 
adjudication of tinnitus rating cases was lifted.  

An April 1980 rating decision assigned the veteran's service-
connected tinnitus the maximum schedular rating available for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award a separate schedular 
evaluation for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision the Board considered whether an 
evaluation in excess of 10 percent is warranted on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1) (2006) for 
tinnitus.  However, the evidence of record does not suggest 
that tinnitus has ever resulted in a disability picture that 
is unusual and exceptional in nature.  There is no evidence 
that tinnitus ever has required frequent hospitalization, or 
that tinnitus alone markedly interferes with employment so as 
to render impractical the application of schedular standards.  
Therefore, an extraschedular evaluation is not in order.  
38 C.F.R. § 3.321(b)(1).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Therefore, further discussion of the VCAA is not 
warranted.



ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is not warranted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


